                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    LUIS URENDA-BUSTOS,                                     Case No. 2:16-CV-2165 JCM (NJK)
                 8                                            Plaintiff(s),                      ORDER
                 9            v.
               10     BRIAN WILLIAMS, SR., et al.,
               11                                           Defendant(s).
               12
               13            Presently before the court is the matter of Urenda-Bustos v. Williams et al, case no. 2:16-
               14     cv-02165-JCM-NJK.
               15            Plaintiff Luis Urenda-Bustos (“plaintiff”) has filed two motions for reconsideration asking
               16     that the court reconsider its order closing this case for lack of personal service. (ECF Nos. 35, 37).
               17     The court has already denied plaintiff’s first motion for reconsideration requesting similar relief.
               18     See (ECF No. 39).
               19             Further, motions for reconsideration are disfavored and plaintiff fails to address the
               20     applicable standard for reconsideration. See Local Rule 59-1; see also ESCO Corp. v. Cashman
               21     Equip. Co., 158 F. Supp. 3d 1051, 1076 (D. Nev. 2016). Therefore, the court will deny plaintiff’s
               22     motions.
               23     ...
               24     ..
               25     ...
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1           Accordingly,
                2           IT IS ORDERED THAT plaintiff’s motions for reconsideration (ECF Nos. 35, 37) be, and
                3     the same hereby are, DENIED.
                4           IT IS SO ORDERED.
                5           DATED April 1, 2019.
                6                                              __________________________________________
                                                               UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -2-
